ON state’s motion for rehearing.
HAWKINS, Presiding Judge.
The State in large measure predicates its motion for rehearing on the proposition that the court should take judicial notice that the kicking and stomping was bound to be with the feet. Art. 411 C. C. P.
In holding the indictment bad because there was no averment that deceased was kicked and stomped “with the feet” this court has announced no new doctrine. When this State was a Republic, in Bush v. Republic of Texas, Vol. 1 Tex. App. p. 454, decided in 1845, the appellate court as then constituted announced that an “indictment should allege the facts by averments direct, positive and certain, and not by way of argument and inference.” This holding, with approval of the exact language quoted in most of the cases, has been followed in State v. Powell, 28 Tex. 627, decided in 1866; State v. Smith, 1 Tex. App. 620, decided in 1877; White v. State, 3 Tex. App. 605, decided in 1878; Moore v. State, 7 Tex. App. 608, decided in 1880; Houston v. State, 13 Tex. App. 595, decided in 1883; Thompson v. State, 16 Tex. App. 159, decided in 1884; McQuerry v. State, 40 Tex. Cr. Rep. 571, decided in 1899; West v. State, 40 Tex. Cr. R. 575, decided in 1899; Bradford v. State, 40 Tex. Cr. R. 632, decided in 1899. In principle, if not by direct use of the language in Bush v. The Republic of Texas, (supra) the holding has been adhered to down to the present time. It is clear that in the present indictment there is no direct and positive averment that the injuries were inflicted with the feet, but must be supplied by argument and inference that under the circumstances alleged it necessarily follows that it was bound to be with the feet. In other words, the effort to sustain the present indictment leads to the proposition that if it takes just a little argument or slight inference to supply the omission the indictment should be held good; on the other *521hand, if it takes considerable argument or strong inference to supply the omission the indictment should be held bad. It takes no argument or inference either to demonstrate that such a proposition is ridiculous, and would lead to such looseness and uncertainty in criminal pleading that it would amount to no rule which the courts' might follow.
It is unfortunate that the representatives of the State who drew the indictment in the present case overlooked the principle announced in the cases cited herein.
Football and baseball must be played according to the rules of the game. Likewise, criminal cases must be instituted and tried according to accepted rules of procedure, and these rules cannot be varied to satisfy the clamor of those who demand their relaxation in cases where the facts arouse popular indignation.
The State’s motion for rehearing is overruled.